UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4900
JAMES ANTHONY THEIRSE, III, a/k/a
Antmo,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Orangeburg.
             Cameron McGowan Currie, District Judge.
                             (CR-01-174)

                      Submitted: April 30, 2002

                       Decided: May 15, 2002

   Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Stacy Denise Haynes, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.
2                      UNITED STATES v. THEIRSE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   James Anthony Theirse, III pled guilty to conspiracy to commit
armed bank robbery, armed bank robbery and aiding and abetting, and
using, carrying, and brandishing a firearm during a crime of violence
and aiding and abetting. He appeals his conviction and sentence.
Theirse’s attorney has filed a brief citing Anders v. California, 386
U.S. 738 (1967), contending the district court failed to comply with
Fed. R. Crim. P. 11 and improperly sentenced Theirse, but stating
that, in his view, there are no meritorious issues for appeal. Theirse
has filed a pro se supplemental brief contending his indictment was
defective.

   Because Theirse neither sought to withdraw his guilty plea in the
district court nor raised any issues concerning his sentence, we review
for plain error. United States v. Olano, 507 U.S. 725, 731-32 (1993);
United States v. Martinez, 277 F.3d 517, 529 (4th Cir. 2002). Our
review of Theirse’s plea hearing convinces us that the district court
fully complied with Rule 11 and did not commit plain error. We also
find the district court properly imposed a sentence of 114 months’
imprisonment.

   We have reviewed the claim raised in Theirse’s pro se supplemen-
tal brief regarding his indictment and find it meritless. In accordance
with Anders, we have reviewed the entire record and find no meritori-
ous issues for appeal. We therefore affirm Theirse’s conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
                     UNITED STATES v. THEIRSE                     3
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED